PCIJ_A_13_ChorzowFactory-Interpretation_DEU_POL_1927-12-16_JUD_01_ME_01_FR.txt. 23

OPINION DISSIDENTE DE M. ANZILOTTI

A mon avis, la Cour aurait dû déclarer irrecevable la demande
en interprétation du Gouvernement allemand; et cela pour les
raisons suivantes:

x. — La question qui se pose en première ligne est celle
de savoir qu'est-ce qu’il faut entendre par «contestation sur
le sens et la portée de l'arrêt» aux termes de l’article 60 du
Statut.

Je dois commencer par dire que je comprends la procédure
en interprétation comme une procédure contentieuse, dont
l'objet est constitué par les contestations visées audit article
et dans laquelle la Cour est appelée à statuer sur des conclu-
sions des Parties, comme dans n'importe quelle autre procé-
dure contentieuse. Selon moi, l’article 60 du Statut contient
une clause établissant la juridiction obligatoire de la Cour
pour une certaine catégorie de différends.

L'article 60, dont le premier objet est d’assurer aux arrêts
de la Cour la valeur formelle de la chose jugée, en excluant
tout moyen ordinaire de recours, est de toute évidence étroi-
tement lié à l’article 59, qui détermine les limites matérielles
de la chose jugée en disant que «la décision de la Cour n’est |
obligatoire que pour les Parties en litige et dans le cas qui a
été décidé»: ce sont les trois éléments traditionnels d’identifi-
cation, persona, petitum, causa petendi, car il est certain que
«le cas qui a été décidé» comprend aussi bien la chose
demandée que la cause de la demande.

C'est dans ces limites que l’arrét de la Cour est obligatoire,
et c’est dans ces mêmes limites que l’article 60 prévoit le
droit pour toute Partie d'adresser à la Cour, en cas de contes-
tation, une demande en interprétation. Il me semble évident
qu’une interprétation obligatoire d’un arrêt ne peut se référer
qu'à la partie obligatoire de l'arrêt interprété.

2. — Dire que la demande en interprétation ne peut avoir

x

pour objet que la partie obligatoire de Varrét à interpréter,
24 ARRÊT N° II. — OPINION DISSIDENTE DE M. ANZILOTTI

x

revient à dire qu'elle ne peut avoir pour objet que le sens
et la portée du dispositif, car il est certain que la force
obligatoire réside seulement dans le dispositif de l'arrêt et
non pas dans ses considérants.

Les considérants sont simplement des arguments logiques,
qui ont pour but darriver à la formulation de ce qui est le
droit dans le cas dont il s’agit. Et cela sans qu'il y ait lieu
de distinguer entre motifs essentiels et non essentiels ; distinc-
tion plus ou moins arbitraire, qui ne repose sur aucun fonde-
ment solide et que l’on peut comprendre seulement comme
une manière inexacte .d’exprimer l'importance différente que
peuvent avoir les divers considérants d’un arrêt pour l’inter-
prétation du dispositif.

En disant que seul le dispositif de l'arrêt est obligatoire,
je n’entends pas dire que seulement ce qui est matériellement
écrit dans le dispositif constitue la décision de la Cour. Il
est certain, par contre, qu’il est presque toujours nécessaire
d’avoir recours aux motifs pour bien comprendre le dispositif
et surtout pour déterminer la causa petendi. Mais, en tout
état de cause, c’est le dispositif qui contient la décision obli-
gatoire de la Cour et qui, partant, peut faire l’objet d’une
demande en interprétation.

3. — Ceci dit, ‘il me semble que, en ce qui concerne la
première conclusion du Gouvernement allemand, la Cour
n'avait qu'à prendre acte de la déclaration suivante, qui se
trouve à la page 6 des Observations du Gouvernement polonais
sur la demande en interprétation des Ayrêts n° 7 ét 8:

« Passant maintenant des considérants de l’Arrêt n° 7 à son
dispositif, il y a lieu de constater que le Gouvernement polonais
n’a jamais prétendu et ne le prétend pas, que celui-ci lui ait
réservé le droit d'annuler, par la voie judiciaire, l'acte du
24 décembre 1919, et l'inscription basée sur cet acte de la
Oberschlesische comme propriétaire au registre foncier. Une telle
réserve, ou même une reconnaissance dudit droit, eussent été
du reste parfaitement inutiles. »

Cette déclaration exclut lexistence de toute contestation
rentrant dans le cadre de l’article 60 du Statut, tel qu'il a
25 ARRÊT N° II. — OPINION DISSIDENTE DE M. ANZILOTTI

été interprété ci-dessus, et, en réalité, réduit la divergence

entre les deux Gouvernements à une question de mots.

Quant à la seconde conclusion du Gouvernement allemand,
la chose est différente. À mon avis, la véritable proposition
qui se cache sous une formule quelque peu obscure doit être
comprise de la manière suivante : la Cour, saisie de la Requête
du Gouvernement allemand du 15 mai 1925, s’est vue dans la
nécessité de statuer et a effectivement statué sur le droit de
propriété de l’Oberschlesische, et cette décision est définitive
et obligatoire même à l'égard de la demande en indemnité
pendante devant la Cour.

C'est sur ladmissibilité d’une demande en interprétation
ayant cet objet que je vais maintenant porter mon attention.

4. — C’est un principe bien connu que les limites objectives
de la chose jugée sont déterminées par la demande.

La demande du Gouvernement allemand qui a servi de base
à l’Arrêt n° 7 était, pour ce qui a trait à la présente affaire,
formulée de la manière suivante, au n° 2 a4 des conclusions
dudit Gouvernement :

«Dire et juger.... que l'attitude du Gouvernement polonais
vis-à-vis des Sociétés anonymes Oberschlesische Stickstoffwerke
et Bayerische Stickstoffwerke n’était pas conforme aux disposi-
tions des articles 6 et suivants de la Convention de Genève. »

Aucune demande en restitution ou en indemnité n'était
alors. présentée par le Gouvernement allemand, qui, d’après les.
déclarations de son agent, ne visait qu'à obtenir un jugement
déclaratoire. Il convient aussi de rappeler que la demande
reproduite ci-dessus et relative aux Sociétés Oberschlesische et
Bayerische était présentée comme étant l'application à un cas
d'espèce, choisi entre plusieurs, d’une demande plus générale,
savoir celle ayant pour objet la non-conformité des articles 2
et 5 de la loi polonaise du 14 juillet 1920 aux articles 6 et
suivants de la Convention dé Genève.

Conformément à la demande du Gouvernement allemand, la
Cour, après avoir décidé que l'application tant de l’article 2
que de l’article 5 de la loi du 1x4 juillet 1920 en Haute-
Silésie polonaise constituait une mesure contraire aux articles 6
26 ARRÊT N° II. — OPINION DISSIDENTE DE M. ANZILOTTI

et suivants de cette Convention, statua, au n° 24 du dispo-
sitif, «que l'attitude du Gouvernement polonais vis-à-vis des
Sociétés anonymes Oberschlesische Stickstoffwerke et Bayerische
Stickstoffwerke n’était pas conforme aux dispositions des
articles 6 et suivants de la Convention de Genève ».

5. — Il est certain que pour arriver à cette conclusion la
Cour a dû s’occuper aussi de la question de savoir si, au
point de vue du droit civil allemand, la Société Oberschle-
sische était bien Ja propriétaire de VPusine de Chorzéw, car
ce nest qu'à cette condition que la dépossession effectuée
par le Gouvernement polonais pouvait constituer une mesure
contraire à la Convention de Genève.

En effet, la Cour a dit qu'elle allait considérer la question
aussi a ce point de vue. Mais en méme temps elle a dit
expressément que, en exercice de la juridiction visée par
l'article 23 de la Convention de Genève, elle n’examinerait la’
question de l'existence éventuelle de droits au regard de la
législation allemande qu’en tant qu’un point incident ou pré-
liminaire. 5: |

Il est donc certain que la décision sur la question de savoir
si l’Oberschlesische était propriétaire des biens dont elle
avait été dépossédée, ne peut être considérée que comme une
décision incidente, ou plutôt préalable à celle que la Cour
devait rendre pour prononcer sur la requête de la Partie
demanderesse. Le Gouvernement allemand le reconnaît expres-

sément.

6. — Personne ne conteste et ne saurait contester que le
droit de propriété de l’Oberschlesische soit à regarder comme
ayant été définitivement établi en ce qui concerne la question
jugée par l’Arrêt n° 7, c’est-à-dire la non-conformité aux
articles 6 et suivants de la Convention de Genève de l’atti-
tude que le Gouvernement polonais a prise à l'égard de cette
société.

Tl est certain, d’autre part, que, d’après une règle générale-
ment admise et qui découle de la notion même de la chose
jugée, les décisions sur des questions incidentes ou prélimi-
naires, qui ont été prononcées dans le seul but de statuer sur
les demandes des Parties (incidenter tantum), ne sont pas
obligatoires dans un autre procès.
27 ARRÊT N° II. — OPINION DISSIDENTE DE M. ANZILOTTI

Cette règle générale vise-t-elle aussi le cas d’un procès en
indemnité, qui est la suite du jugement déclaratoire dans
lequel la question préalable a été décidée ?

Telle est, à mon avis, la véritable question placée devant
la Cour. Et il ne me semble guère douteux que cette question
n’est ni une question d'interprétation du dispositif de l’Arrêt n° 7,
qui a été rappelé ci-dessus, ni une question d’interpré-
tation du dispositif de l’Arrét n° 8, qui n’a statué que sur la
compétence de la Cour pour connaître de la demande en
indemnité. C'est une question qui a trait exclusivement à
une procédure actuellement pendante devant la Cour: elle
doit partant être examinée et décidée dans ladite procédure,
et non par la voie détournée d'un arrêt interprétatif.

NS

7. — Si, pour arriver à ce résultat, je me suis fondé sur
des principes tirés de la procédure civile, c’est parce que je
me croyais autorisé à le faire grâce aux considérations sui-
vantes. ,

Comme je lai remarqué ci-dessus, le Statut de la Cour,
dans son article 59, se réfère clairement à une théorie tra-
ditionnelle et généralement admise sur les limites matérielles
de la chose jugée: il n’était donc que naturel de s’en tenir
aux éléments essentiels et aux données fondamentales de cette
théorie, sauf indication contraire, que je ne trouve nulle part,
soit du Statut lui-méme, soit du droit -international.

En second lieu, il me semble que s’il y a un cas dans
lequel il est justifié d’avoir recours, faute de conventions et
de coutumes, aux «principes généraux de droit reconnus par
les nations civilisées», dont parle le n° 3 de l’article 38 du
Statut, ce cas est assurément le nôtre. Ce n’est pas sans rai-
son que l'autorité de la chose jugée fut expressément men-
tionnée, dans le Comité des juristes chargé de préparer un
projet pour l'établissement d’une Cour permanente de Justice
internationale, parmi les principes rentrant dans la disposition
susdite (Procès-verbaux, p. 335).

(Signé) D. ANZILOTTI.
